Citation Nr: 0329489	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-01 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from February 1971 to May 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an RO rating decision of March 
2000, which declined to reopen a previously denied claim for 
service connection for an eye condition.  A personnel hearing 
was held before RO personnel in December 2001.  In February 
2002, the RO determined that the claim had been reopened, but 
denied service connection for an eye disability on the 
merits.

The RO sent the case to the Board in September 2003.  Later 
that month, a Congressman's office contacted the Board and 
indicated that the veteran was requesting a hearing before 
Board personnel.  The Board will thus return the case to the 
RO to arrange such a hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2002).  

Accordingly, the case is remanded for the following:

The RO should clarify whether the veteran 
wants a Board hearing at the RO (a Travel 
Board hearing or a Board videoconference 
hearing) or whether he wants a Board 
hearing in Washington, D.C.  If he want a 
Board hearing at the RO, the RO should 
schedule such a hearing.  If he wants a 
Board hearing in Washington, D.C., the RO 
should note this, and the Board will 
thereafter schedule such hearing.  After 
necessary action on the Board hearing 
request is completed, the RO should 
return the case to the Board in 
Washington, D.C.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



